DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114 & Status
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on 9/9/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated 7/11/22 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on 9/9/22 has been entered.  Claims 1-19, 27 and 37 were previously cancelled by applicant.  Pending amended claims 20-26, 28-36 and 38 are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §112
3. The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

4.  Claims 20-26, 28-36 and 38 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20, the italicized words of the amended 4th limitation “displaying, on a screen of the vehicle terminal in the application, the first information related to the plurality of credit cards for the payment and second information for the product or the service of the offline store” does not appear to be sufficiently supported by the specification, and therefore this subject matter was not in the possession of the inventor at the time the application was filed.  For example, the specification discloses, as previously recited in the claims prior to the amendment, that the application executing on the vehicle terminal is used to display first information on a screen of the vehicle terminal. (See e.g., at least Spec. ¶ 074)  There is no support for a screen that is displaying first information or for a vehicle terminal itself being in the application, as the claims currently recite.  The displaying of data is simply accomplished by using the application. 
The same problem exists in the currently amended 5th, 6th and 7th limitations of claim 20.  Therefore, the subject matter of each of the four amended limitations of claim 20 includes inappropriate supported new matter, as now recited.
Since claim 30 is directed to the substantially same subject matter as claim 20 and therefore has the substantially same issue as claim 20, these claims are rejected for the grounds and rationale used to reject claim 20. 
	Since claims 21-26, 28-29, 31-36 and 38 include the respective limitations of claim 20 or 30 since they depend therefrom, these claims are rejected for the grounds and rationale used to reject claims 20 and 30. 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
5. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.  Claims 20-26, 28-36 and 38 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory patent ineligible subject matter. (See, Alice) 
In sum, claims 20-26, 28-36 and 38 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., an abstract idea) and does not provide an integration of the recited abstract idea into a practical application nor include an inventive concept that is “significantly more” than the recited abstract idea to which the claim is directed. (MPEP §2106) 
In determining subject matter eligibility in an Alice rejection under 35 U.S.C. §101, it is first determined as Step 1 whether the claims are directed to one of the four statutory categories of an invention (i.e., a process, a machine, a manufacture, or a composition of matter) (MPEP §2106.03).  Here, the claims are directed to the statutory category of a process (claims 20-26, 28 and 29) and a machine (claims 30-36 and 38). (MPEP §2106)  Therefore, we proceed to Step 2A, Prong 1. 
Under a Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more enumerated categories of patent ineligible subject matter (i.e., certain methods of organizing human activity, one or more mathematical concepts, and/or one or more mental processes) that amounts to a judicial exception to patentability. (MPEP §2106.04)  Here, the independent claims, at their core, recite the abstract idea of: 
obtaining first information related to a plurality of credit cards for the payment, the first information being received … ; 
determining whether the vehicle enters the offline store based on location information of the vehicle; 
according to (or, based on) determining that the vehicle enters the offline store, executing, … , an application for the payment and displaying, … , second information for the product or the service of the offline store; 
displaying, … , the first information related to the plurality of credit cards for the payment and second information for the product or the service of the offline store; 
based on the displayed second information, obtaining a first user input, … , to select at least one item; 
based on the displayed first information, obtaining a second user input, … , to select a credit card among the plurality of credit cards for the payment for the selected at least one item; and
obtaining authentication information, … , for the payment for the selected at least one item; 
wherein, in response to a license plate number of the vehicle being inputted … , third information about the selected at least one item and a price of the selected at least one item is obtained …., and the third information is displayed … . 
Here, the recited abstract idea falls within one or more of the three enumerated categories of patent ineligible subject matter (MPEP §2106.04), to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., processing a payment transaction for a merchant product or service of an offline store based on various information, including inputted selected item and credit card information, location information, payment authentication information, and inputted license plate number information for a vehicle, and displaying price and other information about the selected item being purchased at an offline store). 
Under Step 2A, Prong 2 the recited additional elements are evaluated to determine whether they provide an integration of the recited abstract idea into a practical application. (i.e., whether they provide a technological solution). (MPEP §2106.04)  Here, the recited additional elements, such as:  at least one “communication interface,” a “display,” a user “mobile device,” an “application for the payment” (i.e., a software payment application), a “vehicle terminal,” a “payment server,” a “screen” of  a “store terminal,” a “short-distance communication interface,” a “camera” connected to the store terminal, a “GPS apparatus,” a “sensing component” configured to obtain location information of the vehicle, at least one “processor,” and/or a “memory” to store executable instructions thereon, do not amount to an inventive concept since the claims are simply using each of these additional elements, which are recited in the claims at a high degree of generality, as a tool to carry out the recited abstract idea (i.e., “apply it”) on a computer, using a memory device and/or a database, on a data or communication network, on a display device or user interface, or on another computing device listed above, and/or via software programming, where the additional elements simply perform generic computer data receipt and processing/analysis steps, data storage and communication steps, sensing steps and/or outputting/displaying steps such as those typically used in a general purpose computer, a computing device, a computing system, a display or user interface for displaying various data, and/or a computer or a communication network.  Thus, the claims do not provide an integration into a practical application. (See e.g., applicant’s Specification at least ¶¶ 041, 044-049, 059, 107, 186-197, 214-216, 220-223, and 236-237, where these additional elements that are recited at a high degree of generality in the claims are discussed). 
Under the Step 2B analysis, it is determined whether the recited additional elements amount to something “significantly more” than the recited abstract idea to which the claims are directed. (i.e., provide an inventive concept). (MPEP §2106.05)  Here, the recited additional elements, identified above in the Step 2A, Prong 2 analysis, do not amount to an inventive concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer, using a memory device and/or a database, on a data or communication network, or on another computing device listed above, and/or via software programming, where the additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication steps, sensing steps, and/or data outputting/displaying steps such as those typically used in a general purpose computer, a computing system, a display or user interface, and/or a computer or communication network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved, and therefore do not provide something “significantly more.” (See e.g., MPEP §2106.05 I.A.) 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 21, 23, 29, 31 and 33 simply further refine the abstract idea by requiring that the recited abstract idea be carried out based on various information, such as license plate number information, an item or service name and price, and information regarding a plurality of credit cards, which is simply a type of data being used in a payment transaction process, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improve any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2), or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Claims 22 and 32 simply further refine the abstract idea by requiring that a GPS apparatus be used to carry out to obtain the location information for the abstract idea, which apparatus is an additional element that is simply being used to carry out the recited abstract idea payment process, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improve any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2), or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05)
Claims 24, 25, 29, 34 and 35 simply further refine the abstract idea by requiring that the license plate number information is preregistered, or is input by a user, or that the credit card information is registered in a payment server, which are simply data input and/or data storing/registering steps associated with the payment transaction process, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improve any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2), or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05)  
Claims 26 and 36 simply further refine the abstract idea by requiring that a camera is used to carry out to capture the license plate information for the abstract idea, which apparatus is an additional element that is simply being used to carry out the recited abstract idea payment process, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improve any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2), or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05)
Claims 28 and 38 simply further refine the abstract idea by requiring that the credit card information for a plurality of credit cards is managed by a mobile device of a vehicle user, where the mobile device is simply an additional element that is being used to carry out the recited abstract idea payment process, and these claims do not add any element or feature that provides an integration into a practical application, or provide a technological solution to a technological problem, or technologically improve any additional element recited and being used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2A, Prong 2), or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP §§2106.04, 2106.05) 
Thus, neither the independent claims nor the dependent claims, viewed individually and as a whole, including consideration of all the limitations of each claim viewed both individually and in combination, do not add any additional element or provide any subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter, nor do the claims provide something significantly more than the recited abstract idea to which the claims are directed. 

Response to Arguments
7.  Applicant’s arguments filed 9/9/22 have been fully considered. 
In view of applicant’s amendments, the prior rejection of the claims under 35 USC §112(b) is withdrawn. 
Applicant’s arguments (Amendment, Pgs. 8-12) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein above in the 101 rejection in line with the amended claims. 
Additionally, applicant’s arguments (Amendment, Pg. 10) that the Office failed to perform proper analysis of the claim language under Step 2A, Prong 2 are not persuasive.  The claims, as now amended by applicant, recite that the vehicle terminal is in the application, which is not supported by the specification as indicated above in the 35 USC §112(a) claim rejection.  Even if the claims recited, as argued by applicant, that the displaying of various information and the inputting by a user of various information occurs, such steps do not occur in the application, but rather, they occur on the screen of the vehicle terminal with the use of the application that is executing on/in the vehicle terminal computing device, to carry out the recited steps.  Thus, the vehicle terminal is simply carrying out the various steps of displaying data and inputting data of  the claims without providing any technological improvement or solving any technological problem.  The location data is being analyzed and simply being used to determine a location of the vehicle which is then used to execute a payment application onboard the vehicle terminal to execute process steps to obtain, on the vehicle terminal via use of the application executing thereon, various credit card and purchase item selection information and payment authentication information, which information is simply used to carry out a purchase transaction for an item, as recited by the claims.  Thus, the claims are directed to the recited abstract idea, as identified above in this OA, since the claims merely use the computing device (the vehicle terminal) that is recited at a high degree of generality to carry out the recited abstract idea, without providing a technological solution to a technical problem and without technologically improving the computing device. 
This analysis of the claims is given above in view of the subject matter of the newly amended claims.  The analysis of the claims in the prior OA gave an analysis under Step 2A, Prong 2 of the prior version of the claims, in contrast to applicant’s arguments to the contrary. 
Contrary to applicant’s arguments (Amendment, Pg. 11), the specification does not disclose that the application executing on the vehicle terminal computing device is specialized programming or software for a specialized hardware device, nor how same is specialized.  Additionally, the terminal device and the application operating thereon/therein are recited by the claims at a high degree of generality without any requirement of special hardware or software. 
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696